
	
		One Hundred Eleventh Congress of the United
		  States of America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. CON. RES. 30
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 21, 2009
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Commending the Bureau of Labor Statistics on
		  the occasion of its 125th anniversary.
	
	
		Whereas
			 the Act entitled An Act to establish a Bureau of Labor, approved
			 on June 27, 1884 (23 Stat. 60), established a bureau to collect
			 information upon the subject of labor, its relation to capital, the hours of
			 labor, and the earnings of laboring men and women, and the means of promoting
			 their material, social, intellectual, and moral prosperity;
		Whereas
			 the Bureau of Labor Statistics is the principal factfinding agency for the
			 Federal Government in the broad field of labor economics and statistics, and in
			 that role it collects, processes, analyzes, and disseminates essential
			 statistical data to the public, Congress, other Federal agencies, State and
			 local governments, business, and labor;
		Whereas
			 the Bureau of Labor Statistics has completed 125 years of service to
			 government, business, labor, and the public by producing indispensable data and
			 special studies on prices, employment and unemployment, productivity, wages and
			 other compensation, economic growth, industrial relations, occupational safety
			 and health, the use of time by the people of the United States, and the
			 economic conditions of States and metropolitan areas;
		Whereas
			 many public programs and private transactions are dependent today on the
			 quality of such statistics of the Bureau of Labor Statistics as the
			 unemployment rate and the Consumer Price Index, which play essential roles in
			 the allocation of Federal funds and the adjustment of pensions, welfare
			 payments, private contracts, and other payments to offset the impact of
			 inflation;
		Whereas
			 the Bureau of Labor Statistics pursues these responsibilities with absolute
			 integrity and is known for being unfailingly responsive to the need for new
			 types of information and indexes of change;
		Whereas
			 the Bureau of Labor Statistics has earned an international reputation as a
			 leader in economic and social statistics;
		Whereas
			 the Bureau of Labor Statistics’ Internet website, www.bls.gov, began operating
			 in 1995 and meets the public need for timely and accurate information by
			 providing an ever-expanding body of economic data and analysis available to an
			 ever-growing group of online citizens; and
		Whereas
			 the Bureau of Labor Statistics has established the highest standards of
			 professional competence and commitment: Now, therefore, be it
		
	
		That Congress commends the Bureau of Labor
			 Statistics on the occasion of its 125th anniversary for the exemplary service
			 its administrators and employees provide in collecting and disseminating vital
			 information for the United States.
		
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
